                                                                              366 Madison Avenue | 7th Floor
                                                                                 New York, New York 10017
                                                                        Tel 212-453-5900 | Fax 212-453-5959


                                                                                         Writer’s Direct Dial:
                                                                               ANDREW T. WILLIAMSON
                                                                                             212-453-5937
                                                                              AWilliamson@fordharrison.com


                                           June 2, 2021

VIA ECF
Honorable Ramon E. Reyes, Jr.
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

       Re:     Sampson v. International Union of Operating Engineers
               Case No.: 1:19-cv-04946

Dear Magistrate Judge Reyes:

        We represent defendant International Union of Operating Engineers, Local 14
(“Defendant”) in the above-referenced case. We write in accordance with Local Rule 37.3(a) and
Rule III(C) of Your Honor’s Individual Rules and Practices. Specifically, we seek the Court’s
assistance in resolving a discovery dispute concerning plaintiff Terrance Sampson’s (“Plaintiff”)
refusal to provide relevant discovery.
        Defendant has produced nearly 2,000 pages of documents in discovery as well as a trove
of electronic data. Conversely, and as explained below, Plaintiff has flouted his discovery
obligations and refused to provide the most basic discovery. The discovery issues ripe for Court
intervention are set forth below. The parties met and conferred by telephone on May 20, 2021.
During the meet and confer, Plaintiff’s counsel agreed to supplement Plaintiff’s responses to
several document requests and also his Rule 26 disclosures by May 28, 2021. Plaintiff failed to
supplement the responses as promised, necessitating this application.
1.     Plaintiff’s Deficient Rule 26 Initial Disclosures

        In his Rule 26 initial disclosures, Plaintiff did not properly identify witnesses with
knowledge and instead provided a generic list of employees and members of Defendant (e.g.,
“officers and/or Business Agents of Local 14”, “members of Local 14,” or “[g]enerally, employees
of Local 14 and the Local 14 benefit funds”), as well as unnamed “non-members working in the
jurisdiction of Local 14.” See Exhibit 1. This amounts to a non-disclosure and is improper. See
Chinn v Elmwood Franklin Sch., No. 15-CV-00938-FPG-JJM, 2018 US Dist LEXIS 188307, at
*7-8 (W.D.N.Y. Nov. 1, 2018) (“The parties must provide the specific names of the individuals
they might use as witnesses. It is not sufficient to identify them through the use of a collective
description, such as employees or representatives of the defendant.”). Plaintiff also did not provide
a computation of each category of the damages claimed. “[B]y its very terms Rule 26(a)
requires…a ‘computation’ [of damages], supported by documents.” Design Strategy, Inc. v. Davis,
469 F.3d 284, 295 (2d Cir. 2006).


                                                                  www.fordharrison.com | www.iuslaboris.com
Hon. Ramon E. Reyes, Jr.
June 2, 2021

        After the meet and confer, Plaintiff purported to supplement his Rule 26 Initial Disclosure
by letter, dated May 20, 2021. See Exhibit 2. In the letter, Plaintiff essentially repeats the prior
non-disclosure, only making vague reference to “any Local 14 member” and “contractors” in
general. Such broad categorical disclosures allow a party to sandbag another later at trial with just
about anyone within a category, which is contrary to the rules of discovery and trial procedure.
Rule 26(a)(1)(A) specifies that a party “must disclose the names of any witness that the party may
use to support its claims or defenses so as not to sandbag his or her adversary before trial.” Pik
Quan Leong v 127 Glen Head Inc., 2016 US Dist LEXIS 26666, at *16 (E.D.N.Y. Mar. 2, 2016)
(emphasis in original). In fact, when Plaintiff was ordered to file evidence evidencing the predicate
of his claims in support of his motion to compel, on April 20, 2020, Plaintiff filed excerpts from
depositions and declarations from individuals who are not parties and who were never identified
in Plaintiff’s Rule 26 disclosures. [ECF No. 28]. Moreover, his counsel submitted a declaration
vaguely referencing other evidence, “including eye witness accounts of the defendant dictating the
assignment of engineers at major construction sites” and that he had “attended numerous
depositions of operating engineers, contractors and officials of defendant…examined thousands
of documents, including job referral slips…and contractor payrolls.” [ECF No. 28, ¶5]. Plaintiff
has not produced any of the documents referenced by Plaintiff’s counsel.1
        Plaintiff’s letter also fails to provide any computation of each category of the damages
claimed by Plaintiff. Instead, the letter merely states that “plaintiff’s economic damages will be
calculated as the difference between what he would have earned in the absence of discrimination
and what he actually did earn.” Not only does the letter lack any mention of the other categories
of damages claimed by Plaintiff (i.e., non-economic damages)2, but the response lacks any
computation or figure as Rule 26 requires. Plaintiff cannot skirt his most basic discovery
obligations and sandbag Defendant.
2.         Plaintiff’s Deficient Document Responses3
           A.       Doc. Request No. 2: HIPAA-compliant authorizations
        Plaintiff objected to Defendant’s request for HIPAA-compliant authorizations, claiming
that he has “not waived the patient-physician privilege or any other privilege that attends to health
care records.” In the Complaint, Plaintiff seeks damages for alleged “shame, humiliation,
embarrassment and mental distress.” In his Rule 26 disclosures, Plaintiff seeks “non-economic
damages suffered by him as a result of defendant’s discrimination and retaliation.” See Ex. 1.
Therefore, Plaintiff has put his mental and physical well-being into issue, and must be compelled
to produce the HIPAA-compliant authorizations. See Murray v. Bd. of Educ. of City of N.Y., 199
F.R.D. 154, 156 (S.D.N.Y. 2001) (“Plaintiff put her mental condition ‘in issue’ when she claimed
damages for emotional distress in this action and therefore waived the psychiatrist-patient privilege
for the psychiatrist's notes that are relevant to the time and subject matter of this action.”).



1
  Disclosure of this information was required as part of Plaintiff’s Rule 26 disclosures. See Fed. R. Civ. P.
26(a)(1)(A)(ii) (requiring Plaintiff to disclose “a copy – or a description by category and location – of all
documents…that [he] may use to support [his] claims…”); Lujan v. Cabana Mgmt., 284 F.R.D. 50, 70 (E.D.N.Y.
2012) (finding party violated Rule 26 by failing to produce requested documents it later used to support a motion).
2   Neither the letter nor Plaintiff’s Rule 26 disclosures specifies the “non-economic damages” suffered by Plaintiff.
3   Plaintiff’s responses to Defendant’s First Request for Production of Documents is attached as Exhibit 3.


2 of 4                                                                         www.fordharrison.com | www.iuslaboris.com
Hon. Ramon E. Reyes, Jr.
June 2, 2021

         B.    Doc. Request No. 3: Authorizations for Plaintiff’s Employment Records
        Plaintiff refused to produce any authorizations responsive to this request and instead
objected on the grounds that the request is “overbroad and seeks irrelevant information.”
Plaintiff’s employment history is without question relevant. Plaintiff alleges that he worked
inferior jobs (compared to his white counterparts) during the relevant time period. All of the jobs
worked by Plaintiff were as an employee of various contractors, not Defendant. Defendant is also
entitled to discover records from Plaintiff’s employers reflecting his work performance and also
any disciplinary issues. See O'Garra v Northwell Health, No. CV 16-2191 (DRH)(AYS), 2018 US
Dist LEXIS 9746, at *11 (E.D.N.Y. Jan. 22, 2018) (ordering the plaintiff to execute written
authorizations to release employment records in employment discrimination case).
         C.    Doc. Request No. 5: Copies of Plaintiff’s Licenses and Certifications
        Plaintiff initially agreed to produce his “licenses and certifications from within the relevant
time period that are relevant to jobs within the jurisdiction of Local 14.” However, Plaintiff did
not identify the “relevant period” relied upon in responding to this request. During the meet and
confer, it was agreed that the relevant period began with 2014. Plaintiff agreed to supplement this
response and confirm that he had produced all licenses and certifications for the period dating back
to 2014. He has not done so.
         D.     Doc. Request Nos. 9-11: Documents in connection with jobs Plaintiff was
         referred to, those he rejected, and those he worked but obtained outside of the hall
        For these requests, Plaintiff responded by claiming the requests are “unintelligible.” While
the requests contained minor typographical errors, they were not “unintelligible.” As Plaintiff
claims he worked jobs inferior to those his white counterparts worked, the requested documents
are discoverable and Defendant is entitled to review any documents in Plaintiff’s possession
reflecting his referral/selection for jobs under the three different scenarios.
         E.    Doc. Request No. 63: All documents concerning Morrison et al. v. Local 14
         Plaintiff responds to this request claiming he is “unaware of any responsive documents in
his possession or control.” However, Plaintiff adopted an entirely inconsistent position when
submitting “evidence” on a motion to compel in this case. Specifically, in a declaration submitted
in support of the motion to compel, Plaintiff submitted excerpts from several deposition transcripts
from that case and specifically referenced the Morrison case throughout the declaration [ECF No.
28]. Despite having relied on documents and materials from that case as “evidence” in this case,
Plaintiff’s counsel claims that because he technically possesses the documents and materials and
not his client, they are exempt from disclosure. Plaintiff cannot use materials from the Morrison
litigation as both a shield and a sword. He must supplement his response to this request and produce
documents in his possession or else be precluded from using them on a motion or at trial.
         F.    Plaintiff’s Audio Recording Production
        Plaintiff has produced 48 audio recordings, but failed to provide any context of the
recordings. By letter dated June 16, 2020, Defendant asked Plaintiff to provide specific
information related to the recordings. See Exhibit 4. On March 11, 2021, Plaintiff merely produced
a spreadsheet identifying only some of the information. See Exhibit 5. Notably, Plaintiff failed to
identify any of the speakers in eight recordings and in nearly every other recording he failed to
identify all of the speakers whose voices can be heard in the recordings. Plaintiff has not identified
where 34 of the recordings took place or the date of four recordings.


3 of 4                                                             www.fordharrison.com | www.iuslaboris.com
Hon. Ramon E. Reyes, Jr.
June 2, 2021

         We thank you for your consideration.

                                                Respectfully submitted,

                                                /s/ Andrew T. Williamson

                                                Andrew T. Williamson


cc: Counsel of record (via ECF)




4 of 4                                                        www.fordharrison.com | www.iuslaboris.com
